Douglas, J.
The time has arrived for this court to revisit the holding in Colvin, supra, 69 Ohio St.2d 293,23 O.O.3d 281,432 N.E.2d 167. In that case, an insured was injured as a result of a collision with an uninsured motorist. The insured’s policy provided uninsured motorist coverage. That coverage contained a provision requiring that any dispute between the insured and his insurance carrier be submitted to arbitration. However, the right to arbitration was limited by the following provision:
“ ‘Action Against the Company: No suit or action whatsoever or any proceeding instituted or processed in arbitration shall be brought against the company for the recovery of any claim under this coverage unless as a condition precedent thereto, the insured or his legal representative has fully complied with all of the terms of the policy and unless same is commenced within twelve months next after the date of the accident.’ ” Id. at 293, 23 O.O.3d at 281, 432 N.E.2d at 168.
*622In Colvin, the insured failed to request arbitration within one year of the date of the accident. On this basis, the carrier denied uninsured motorist coverage. Thereafter, the insured filed a declaratory judgment action seeking a determination that the one-year limitations period in the insurance contract was void as against public policy. The trial court held that the provision was neither unlawful nor violative of public policy. On appeal, the court of appeals reversed. Upon further appeal, this court reversed the judgment of the court of appeals, holding that the one-year time limitation contained in the uninsured motorist provisions of the policy was “neither in conflict with R.C. 2305.10, the two-year statute of limitations for bringing actions for personal injuries, nor in violation of the public policy as embodied in R.C. 3937.18, the statute requiring the offering of uninsured motorist insurance.” Id. at 297, 23 0.0.3d at 283, 432 N.E.2d at 170. The plurality in Colvin held that the parties to an insurance contract can agree to limit the time within which to commence an action or proceeding for payment of uninsured motorist benefits, if the contractual limitation is clear, unambiguous and reasonable. Id. at 296, 23 0.0.3d at 283, 432 N.E.2d at 169. Finding that these requirements had been satisfied, the plurality in Colvin upheld the one-year limitations period in the uninsured motorist provisions of the policy.
In the years since Colvin was decided, the courts of appeals in this state have apparently sought to limit the full effect of that decision. Specifically, the courts of appeals in a number of appellate districts have held that a contractual one-year time limitation of the type upheld in Colvin is invalid (unreasonable) as applied to underinsured motorist coverage. See, e.g., Cook v. Ohio Mut. Ins. Assn. (May 29, 1990), Clermont App. No. CA89-09-081, unreported, 1990 WL 70931; Worley v. Ohio Mut. Ins. Assn. (1991), 76 Ohio App.3d 531, 602 N.E.2d 416; Lapata v. Progressive Cas. Ins. Co. (1992), 79 Ohio App.3d 65, 606 N.E.2d 1015; and Medved v. Progressive Cos. (Jan. 31, 1992), Lake App. No. 90-L-15-161, unreported, 1992 WL 40207. In essence, these courts have distinguished Colvin as a case applying to uninsured motorist coverage. See, also, Am. Select Ins. Co. v. Stopar (Dec. 10, 1992), Cuyahoga App. Nos. 61158 and 61159, unreported, 1992 WL 369254. Further, at least one Ohio appellate court has found, in a case involving uninsured motorist coverage, that a one-year contractual limitations period, like the one at issue in Colvin, is unenforceable in certain limited circumstances. See Dougherty v. Colonial Ins. Co. of California (Aug. 31, 1992), Stark App. No. CA-8753, unreported, 1992 WL 238479. In this regard, we, too, have strained to avoid the impact of Colvin under circumstances where Colvin would seemingly compel a conclusion perceived by us to be unfair. See, e.g., Kraly v. Vannewkirk (1994), 69 Ohio St.3d 627, 635 N.E.2d 323.
To enforce our pronouncements of the law, courts must rely to a large extent upon the strength and reasoning of our opinions and judgments. Obviously, we have no army or police force at our disposal to enforce our pronouncements. It is *623clear to us that Colvin has been viewed as unfair and that, where possible, the rule in Colvin has been avoided. Colvin has been riddled with exceptions and distinguished to death. The time has come for its judicial burial.
R.C. 3937.18(A) mandates that uninsured and underinsured motorist coverage must be offered when a policy of automobile or motor vehicle liability insurance is delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in Ohio. In considering a former version of this statute, and the requirement of offering uninsured motorist coverage, this court said in Bartlett v. Natiomuide Mut. Ins. Co. (1973), 33 Ohio St.2d 50, 52, 62 O.O.2d 406, 408, 294 N.E.2d 665, 666, that “the legislative purpose in creating compulsory uninsured motorist coverage was to place the injured policyholder in the same position, with regard to the recovery of damages, that he would have been in if the tortfeasor had possessed liability insurance.” Further, as we recognized in State Farm Auto. Ins. Co. v. Alexander (1992), 62 Ohio St.3d 397, 400, 583 N.E.2d 309, 312, the intent of R.C. 3937.18 is (1) to provide uninsured motorist coverage for injured persons who have a legal came of action against a tortfeasor but who are uncompensated for their injuries because the tortfeasor lacks liability insurance, and (2) to provide underinsured motorist coverage for injured persons who have a legal cause of action against the tortfeasor but who are undercompensated for their injuries because the tortfeasor’s liability coverage is insufficient to provide full compensation.
The policy provision at issue in this case, like the provision at issue in Colvin, supra, limits the insured to a period of one year to demand arbitration and/or file suit against the insurer for payment of uninsured motorist benefits. Failure to satisfy this deadline results in the loss of coverage and precludes any legal action whatsoever against the insurance carrier for payment of uninsured motorist benefits. Such a provision is contrary to the purposes of R.C. 3937.18. In Ohio, the statute of limitations for bodily injury actions is two years. R.C. 2305.10. Thus, appellants, who apparently claim to have suffered bodily injury as a result of the accident, were entitled to a statutory two-year period to commence an action for bodily injury against the tortfeasor. Conversely, the time-limitation provision in appellants’ policy provided a lesser period of time for appellants to initiate an action or proceeding against appellee to recover benefits for the injuries they suffered at the hands of the tortfeasor. As a result of the policy provision, appellants were not placed in the same position, with regard to the recovery of damages, that they would have enjoyed had the tortfeasor been insured. As a practical matter, the effect of the policy provision was to deprive appellants of the coverage required by R.C. 3937.18.
In Alexander, supra, syllabus, we held that: “An automobile insurance policy may not eliminate or reduce uninsured or underinsured motorist coverage, *624required by R.C. 3937.18, to persons injured in a motor vehicle accident, where the claim or claims of such persons arise from causes of action that are recognized by Ohio tort law.” Contrary to Alexander and the purposes of R.C. 3937.18, that is precisely what the time-limitation provision in the policy issued by appellee sought to do. Accordingly, the provision must fail.
We recognize that an action by an insured against an insurance carrier for payment of uninsured or underinsured motorist benefits is a cause of action sounding in contract. The statute of limitations for an action upon a written contract is fifteen years. See R.C. 2305.06. We are also aware, and are in agreement with, the principle recognized in Colvin, supra, 69 Ohio St.2d at 295, 23 O.O.3d at 282, 432 N.E.2d at 169, that, “[generally, in the absence of a controlling statute to the contrary, a provision in a contract may validly limit, as between the parties, the time for bringing an action on such contract to a period less than that prescribed in a general statute of limitations provided that the shorter period shall be a reasonable one.” However, the contractual limitations period in the case at bar violates the public policy embodied in R.C. 3937.18 because it purports to dilute or eliminate the rights of the insured to coverage required by statute.
The purposes of uninsured and underinsured motorist coverage are similar. Our determination with respect to the validity of a contractual time-limitation provision for uninsured motorist coverage applies with equal force to the validity of a limitations provision affecting underinsured motorist coverage. Whether a case involves uninsured or underinsured coverage, the central question concerning the validity of a contractual period of limitations remains the same: Does the public policy embodied in R.C. 3937.18 prohibit provisions in an insurance contract which limit the period within which an insured must initiate an action or proceeding for payment of uninsured or underinsured motorist benefits to a period of one year? We answer this question in the affirmative.
Accordingly, we hold that a provision in a policy for uninsured or underinsured motorist coverage which precludes the insured from commencing any action or proceeding against the insurance carrier for payment of uninsured or underinsured motorist benefits, unless the insured has demanded arbitration and/or commenced suit within one year from the date of the accident, is void as against public policy. Therefore, to the extent that they conflict with this holding, Colvin, supra, 69 Ohio St.2d 293, 23 O.O.3d 281, 432 N.E.2d 167, and Duriak v. Globe Am. Cas. Co. (1986), 28 Ohio St.3d 70, 28 OBR 168, 502 N.E.2d 620 (applying and reaffirming Colvin), are overruled.
Finally, we do not suggest that time-limitation provisions of the type at issue in this case are altogether prohibited. Consistent with our analysis, a two-year period, such as that provided for bodily injury actions in R.C. 2305.10, would be a *625reasonable and appropriate period of time for an insured who has suffered bodily injuries to commence an action or proceeding for payment of benefits under the uninsured or underinsured motorist provisions of an insurance policy.
For the foregoing reasons, we reverse the judgment of the court of appeals regarding the validity of the contractual time-limitations provision of the policy. We remand this cause to the trial court to reinstate appellants’ action for payment of uninsured motorist benefits and for further proceedings on that claim.1

Judgment reversed and cause remanded.

A.W. Sweeney, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., and Wright, J., dissent.

. Appellants have raised a number of other issues in this appeal. However, without further comment, we do not disturb the findings of the trial court or court of appeals on any of these matters, including the trial court’s and court of appeals’ determination that appellee was entitled to summary judgment on appellants’ cause of action for the tort of bad faith.